925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wendell Odell GIBBS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-3620.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
Wendell Odell Gibbs, a pro se federal prisoner, appeals the district court's order denying his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Pursuant to a Fed.R.Crim.P. 11 plea agreement, Gibbs pled guilty to one count of bank robbery in violation of 18 U.S.C. Secs. 2113(a) and (d) and one count of failure to appear ("bond jumping") in violation of 18 U.S.C. Sec. 3150 (1976).  He was sentenced to concurrent terms of twenty years for bank robbery and five years for bond jumping.


4
Gibbs filed his motion to vacate sentence asserting:  (1) that his guilty plea was not knowingly and voluntarily entered;  and (2) that his appointed counsel rendered ineffective assistance.  After review, the district court dismissed the case, finding that Gibbs had not shown that his guilty plea was invalid or that his counsel was ineffective.  Gibbs has filed a timely appeal.


5
Upon review, we conclude that the district court properly denied Gibbs's Sec. 2255 motion without an evidentiary hearing because the record and files conclusively show that he is not entitled to relief.    United States v. Samuelson, 722 F.2d 425, 427 (8th Cir.1983) (per curiam).


6
Accordingly, the district court's judgment is hereby affirmed for the reasons stated in the district court's memorandum opinion and order filed June 19, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief District Judge for the Eastern District of Kentucky, sitting by designation